Exhibit 10.nn

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated December 20,
2011 and effective as of November 15, 2011, is by and among Polaris Industries
Inc. a Minnesota corporation (the “Borrower” and, collectively with any
designated Foreign Borrower, the “Borrowers”), the lenders from time to time
party to the Credit Agreement (the “Lenders”) that are parties hereto, and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, one of the Lenders,
as lead arranger, lead book runner, and administrative agent for the Lenders,
(in such capacity, the “Agent”).

RECITALS

 

  1. The Borrowers, the Lenders, and the Agent entered into a Credit Agreement
dated as of August 18, 2011 (the “Credit Agreement”).

 

  2. On November 15, 2011, Polaris France SA, a Subsidiary, acquired 100% of the
issued and outstanding ownership interests of Goupil Industrie SA, a corporation
organized under the laws of France.

 

  3. The Borrowers desire to amend certain provisions of the Credit Agreement
and the Agent and the Lenders have agreed to make such amendments and consent to
the dissolution by Goupil Industrie SA of its Subsidiary, Goupil Bail SAS,
subject to the terms and conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement, unless
the context otherwise requires.

Section 2. Amendments. The Credit Agreement is hereby amended as follows:

2.1. Definitions.

(a) The definition of “Excluded Taxes” in Article I of the Credit Agreement is
amended and restated in its entirety to read as follows:

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent (i) taxes imposed on its overall net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or the Administrative Agent is incorporated or organized or
the jurisdiction in which the Administrative Agent’s or such Lender’s principal
executive office or such Lender’s applicable Lending Installation is located and
(ii) any U.S. federal withholding taxes imposed by FATCA.



--------------------------------------------------------------------------------

(b) The definition of “FATCA” is added to the list of definitions in Article I
of the Credit Agreement as follows:

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

2.2. Taxes. Section 3.5 of Article III of the Credit Agreement is amended by
adding a new subsection (h) to the end thereof.

(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (h), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

2.3. Sale and Leaseback Transactions Limit. Section 6.19 of the Credit Agreement
is amended and restated in its entirety to read as follows:

Section 6.19 Sale and Leaseback Transactions. The Company will not, nor will it
permit any of its Subsidiaries, to enter into or suffer to exist Sale and
Leaseback Transactions, that result in an aggregate amount of Attributable
Indebtedness arising from all such transactions entered into in any fiscal year
to be in excess of $25,000,000.

2.4. Subsidiaries Schedule. Schedule 5.8 to the Credit Agreement is hereby
amended and restated in its entirety as set forth on Exhibit A to this
Amendment, which Exhibit A is incorporated by reference in the Credit Agreement
as Schedule 5.8 thereto.

Section 3. Effectiveness of Amendments. The amendments in this Amendment will be
effective as of November 15, 2011 upon delivery by the Borrowers of, and
compliance by the Company with, the following:

 

2



--------------------------------------------------------------------------------

3.1. This Amendment, duly executed by the Company, the Agent, and the Lenders
constituting the Required Lenders (whether the same or different copies) and
delivered (including by way of telecopy or other electronic transmission
(including by e-mail in .pdf format), in each case with original signatures to
follow promptly thereafter) to the Agent.

3.2. The Agent shall have received a certificate of an Authorized Officer of the
Company (a) certifying that no Default or Event of Default has occurred and is
continuing after giving effect to this Amendment, (b) certifying that the
execution, delivery, and performance of this Amendment, the Credit Agreement as
amended by this Amendment and the other documents and agreements required to be
delivered by the Company hereunder (collectively, the “Amendment Documents”)
have been duly authorized, (c) certifying to and attaching a true and accurate
copy of the resolutions or unanimous written consent of the Company authorizing
the execution, delivery, and performance of the Amendment Documents, and
(d) certifying that no consent or governmental or regulatory approval is
necessary in connection with the consummation of the Amendment Documents other
than any consents or approvals already obtained, copies of which have been
delivered to the Agent.

3.3. The Company shall have satisfied such other conditions as specified by the
Agent in writing prior to the execution of this Amendment.

Section 4. Consent to Dissolution of Subsidiary. Pursuant to Article VI of the
Credit Agreement, the Lenders hereby consent to the dissolution by Goupil
Industrie SA of its Subsidiary, Goupil Bail SAS (“the Consent to Subsidiary
Dissolution”). The Borrowers agree that the Consent to Subsidiary Dissolution
shall be limited to the precise meaning of the words as written herein and shall
not be deemed to be a consent to any other event or circumstance that would
violate Section 6.14 or any other provision of the Credit Agreement. Except as
expressly set forth herein, the Consent to Subsidiary Dissolution described in
this Section 4 shall not alter, affect, release or prejudice in any way any of
the Borrowers’ obligations under the Credit Agreement. The Consent to Subsidiary
Dissolution set forth herein shall not be, and shall not be deemed to be, a
course of action upon which the Borrowers may rely in the future, and the
Borrowers hereby expressly waive any claim to such effect.

Section 5. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. The Agent, the Lenders, and the Borrowers each acknowledge
and affirm that the Credit Agreement, as hereby amended, is hereby ratified and
confirmed in all respects and all terms, conditions, and provisions of the
Credit Agreement, except as amended by this Amendment, shall remain unmodified
and in full force and effect. All references in any document or instrument to
the Credit Agreement are hereby amended to refer to the Credit Agreement as
amended by this Amendment. Each Borrower confirms to the Agent and the Lenders
that the Obligations are and continue to be secured by the security interest
granted by the Borrowers in favor of the Agent for the benefit of the Agent and
the Lenders under the Security Documents, and all of the terms, conditions,
provisions, agreements, requirements, promises, obligations, duties, covenants,
and representations of the Borrowers under such documents and any and all other
documents and agreements entered into with respect to the obligations under the
Credit Agreement are hereby ratified and affirmed in all respects by the
Borrowers.

 

3



--------------------------------------------------------------------------------

Section 6. Merger and Integration, Superseding Effect. This Amendment, on and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment shall control with respect to the
specific subjects hereof and thereof.

Section 7. Severability. Whenever possible, each provision of this Amendment and
the other Amendment Documents and any other statement, instrument, or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted so as to be effective, valid, and enforceable under the
applicable law of any jurisdiction, but if any provision of this Amendment, the
other Amendment Documents, or any other statement, instrument, or transaction
contemplated hereby or thereby or relating hereto or thereto is held to be
prohibited, invalid, or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity, or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents, or any other statement,
instrument, or transaction contemplated hereby or thereby or relating hereto or
thereto in such jurisdiction, or affecting the effectiveness, validity, or
enforceability of such provision in any other jurisdiction.

Section 8. Successors. The Amendment Documents shall be binding upon the
Borrowers, the Lenders, the Agent, and their respective successors and assigns,
and shall inure to the benefit of the Borrowers, the Agent, the Lenders, and the
successors and assigns of the Agent and the Lenders.

Section 9. Expenses. The Borrowers shall pay the Agent, upon execution of this
Amendment if requested in advance in writing, the fees and expenses as provided
in Section 9.6 of the Credit Agreement.

Section 10. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 11. Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document.

Section 12. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
LENDERS, THEIR HOLDING COMPANIES, AND THEIR AFFILIATES.

[The remainder of this page is intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

POLARIS INDUSTRIES INC. By:   /s/ Michael Malone Title:   VP-CFO

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender, as LC Issuer and as Administrative
Agent By:   /s/ Ludmila Yakovlev Title:   Assistant Vice President

 

ROYAL BANK OF CANADA, By:   /s/ G. David Cole Title:   Authorized Signatory

 

WELLS FARGO BANK, N.A. By:   /s/ Gregory Strauss Title:   Director



--------------------------------------------------------------------------------

 

    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.     By:   /s/ Victor Pierzchalski    
Title:   Authorized Signatory     COMERICA BANK     By:   /s/ Timothy O’Rourke  
  Title:   Vice President    

FIFTH THIRD BANK, an Ohio banking corporation

    By:   /s/ Gary Losey     Title:   VP-Corporate Banking     BANK OF AMERICA,
N.A., as Lender and as LC Issuer     By:   /s/ Brian Lukehart     Title:   Vice
President     BANK OF THE WEST     By:   /s/ Josh Pirozzolo     Title:   AVP



--------------------------------------------------------------------------------

 

    PNC BANK, NATIONAL ASSOCIATION     By:   /s/ Michael Cortese     Title:  
AVP     SOVEREIGN BANK     By:   /s/ Pedro Bell Astorza     Title:   SVP-Large
Corporate Banking



--------------------------------------------------------------------------------

EXHIBIT A TO

FIRST AMENDMENT TO

CREDIT AGREEMENT

SCHEDULE 5.8 TO CREDIT AGREEMENT

SCHEDULE 5.8

Subsidiaries

Material Subsidiaries

 

Name

  

Jurisdiction

  

Type of Entity

  

Parent

   Percentage
Ownership   Polaris Acceptance Inc.    Minnesota    Corporation    Polaris
Industries Inc. (MN)      100.00 %  Polaris Industries Inc.    Delaware   
Corporation    Polaris Industries Inc. (MN)      100.00 %  Polaris Industries
Manufacturing LLC    Minnesota    Limited Liability Company    Polaris
Industries Inc. (DE)      100.00 %  Polaris Sales Inc.    Minnesota   
Corporation    Polaris Industries Inc. (DE)      100.00 %  Polaris Direct Inc.
   Minnesota    Corporation    Polaris Sales Inc.      100.00 %  Polaris
Insurance Services LLC    Minnesota    Limited Liability Company    Polaris
Industries Inc. (DE)      100.00 %  Polaris Sales Europe Inc.    Minnesota   
Corporation    Polaris Sales Inc.      100.00 %  Indian Motorcycle Company   
Delaware    Corporation    Polaris Industries Inc. (DE)      100.00 %  Indian
Motorcycle International, LLC    Delaware    Limited Liability Company   
Polaris Industries Inc. (DE)      100.00 %  Indian Motorcycle USA LLC   
Delaware    Limited Liability Company    Indian Motorcycle International, LLC   
  100.00 % 

Other Subsidiaries

 

Name

  

Jurisdiction

  

Type of Entity

  

Parent

   Percentage
Ownership  

Goupil Industrie SA

   France    Corporation    Polaris France SA      100.00 % 

Polaris Britain Limited

   United Kingdom    Corporation    Polaris Sales Inc.      100.00 % 

Polaris France S.A.

   France    Corporation    Polaris Sales Inc.      100.00 % 

Polaris Norway AS

   Norway    Corporation    Polaris Scandinavia AB      100.00 % 



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Type of Entity

  

Parent

   Percentage
Ownership  

Polaris Germany GmbH

   Germany    Limited Liability Company    Polaris Sales Inc.      100.00 % 

Polaris Sales Spain, S.L.

   Spain    Limited Liability Company    Polaris Sales Inc.      100.00 % 

Polaris Industries Europe Sàrl*

   Switzerland    Limited Liability Company    Polaris Sales Inc.      100.00 % 

Polaris Sales Europe Sarl

   Switzerland    Limited Liability Company    Polaris Sales Inc.      100.00 % 

Swissauto powersports LLC

   Switzerland    Limited Liability Company    Polaris Sales Europe Inc.     
100.00 % 

Polaris of Brazil Import and

Trade of Vehicles and

Motorcycles LLC

   Brazil    Limited Liability Company    Polaris Sales Inc.      99.99 %       
   Polaris Industries Inc. (DE)      0.01 % 

North Pole Star LLC

   Mexico    Limited Liability Company    Polaris Sales Europe Sarl      99.00
%           Polaris France SA      1.00 % 

Polaris Trading (Shanghai) Ltd

   China    Corporation    Polaris Sales Inc.      100.00 % 

Polaris India Private Ltd.

   India    Corporation    Polaris Sales Inc.      100.00 % 

7161549 Canada Inc.

   Manitoba, Canada    Corporation    Indian Motorcycle Company      100.00 % 

Polaris Industries Ltd.

   Manitoba, Canada    Corporation    Polaris Industries Inc. (DE)      100.00
% 

Polaris Sales Australia Pty Ltd.

   Australia    Corporation    Polaris Sales Inc.      100.00 % 

Polaris Scandinavia AB

   Sweden    Corporation    Polaris Sales Inc.      100.00 % 

Victory Motorcycles Australia

Pty Ltd

   Australia    Corporation    Polaris Sales Australia Pty Ltd.      100.00 % 

 

* Began liquidation process on April 15, 2011; which is expected to be complete
during 2012.